DETAILED ACTION
This correspondence is in response to the communications received April 13, 2021.  Claims 21-24, 26-28 and 30-46 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 21-24, 26-28 and 30-46 are allowed. 

The following is an Examiner's statement of reasons for allowance: The light emitting element as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 21, the prior art discloses a light emitting element, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitation of, 
“wherein an electron injection layer is formed on, and in direct contact with, the light emitting function layer, and the electron injection layer comprises lithium”.

Regarding claim 41, the prior art discloses a light emitting element, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitation of, 
“wherein the second electrode comprises Ag with Ag having an atomic ratio of 90% or more and 98% or less; and
a covering layer comprising Mg that is formed on, and in direct contact with, the second electrode, wherein a thickness of the covering layer is thinner than a thickness of the second electrode”.


Contact Information
Any inquiry concerning communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893